                                 Case 1:19-cv-00902 Document 1 Filed 03/29/19 Page 1 of 5



                                                        UNITED STATES DISTRICT COURT
                                                        FOR THE DISTRICT OF COLUMBIA

                               REBECCA TWING                                :
                               429 Cardinal Drive
                               Front Royal, VA 22630                        :
                                                                                    Case No.:
                                               Plaintiff,                   :

                                      v.                                    :

                               UNITED STATES OF AMERICA                     :

                                               Defendant.                   :

                               SERVE:                                       :

                               The Honorable William Barr                   :
                               Attorney General
                               U.S. Department of Justice                   :
                               950 Pennsylvania Avenue, NW
                               Washington, DC 20530-0001                    :

                               and                                          :

                               Jessie K. Liu                                :
                               United States Attorney’s Office
                               for the District of Columbia                 :
                               555 4th St NW
                               Washington, DC 20530                         :

                                                                     COMPLAINT

                                      COMES NOW, Plaintiff Rebecca Twing, by counsel, and hereby brings this cause

                               of action against Defendant UNITED STATES OF AMERICA and states as follows:

                                                       JURISDICTION, VENUE, AND PARTIES
        LAW OFFICES
  KOONZ, MCKENNEY,                    1.       Jurisdiction of this Court over Defendant United States of America is
  JOHNSON, DEPAOLIS
     & LIGHTFOOT
  JAMES MONROE BUILDING
2001 PENNSYLVANIA AVE., N.W.
                               invoked pursuant to the Federal Tort Claims Act ("FTCA"), 28 U.S.C. § 1346(b) and §§
         SUITE 450
  WASHINGTON, D.C. 20006
       ___________             2671, et seq.
      (202) 659-5500

                                      2.       Plaintiff Rebecca Twing is a resident of the Commonwealth of Virginia.


                                                                            1
                                  Case 1:19-cv-00902 Document 1 Filed 03/29/19 Page 2 of 5



                                       3.     The cause of this action arose in the District of Columbia, thus venue

                               properly lies with this Court pursuant to 28 U.S.C. § 1402(b) and § 1391(e).

                                       4.     Upon information, knowledge, and belief Defendant United States of

                               America owned, operated, and maintained the parking area at the Smithsonian National

                               Zoo at all times relevant hereto.

                                       5.     Notice of Plaintiff’s tort claims were received by the United States through

                               its agency the Smithsonian Institution on or about April 26, 2018. Plaintiff’s claims were

                               denied by the Smithsonian Institution on October 24, 2018. Plaintiff now files this

                               Complaint in compliance with the requirements under the Federal Tort Claims Act.

                                                                           FACTS

                                       6.     Plaintiff incorporates by reference all other paragraphs of the Complaint as

                               if fully alleged herein, and further alleges as follows:

                                       7.     On the evening of May 6, 2016, Plaintiff attended an event at the

                               Smithsonian National Zoo.

                                       8.     At the end of the event, she attempted to walk back to her vehicle, parked in

                               the Zoo parking lot.

                                       9.     The Zoo Parking lot was dimly lit due do an absence of sufficient lighting

                               and the obstruction of the lighting that was present by trees.

                                       10.    As Plaintiff walked to her car, her path was blocked by a fence.

        LAW OFFICES
                                       11.    Plaintiff was forced to navigate in the dark around the fence blocking her
  KOONZ, MCKENNEY,
  JOHNSON, DEPAOLIS            path.
     & LIGHTFOOT
  JAMES MONROE BUILDING
2001 PENNSYLVANIA AVE., N.W.
         SUITE 450
  WASHINGTON, D.C. 20006
                                       12.    The ground around the fence on which she was forced to walk was slippery,
       ___________

      (202) 659-5500           due to rain, and caused Plaintiff to slip and fell backwards and to the side. Plaintiff grabbed



                                                                              2
                                  Case 1:19-cv-00902 Document 1 Filed 03/29/19 Page 3 of 5



                               the fence as she fell, but landed on her shoulder blades and back, jarring her head.

                                       13.     As a result of the fall, Plaintiff sustained serious and permanent bodily and

                               serious cognitive injuries, including, but not limited to, injuries to her back, neck, head,

                               shoulders, and hips. Plaintiff has experienced extreme pain, discomfort, and inconvenience

                               as a result of this incident and her injuries have required extended medical care, as well as

                               economic damages, including loss of income and loss of future income.

                                              COUNT I – Negligence – Defendant United State of America

                                       14.     Plaintiff incorporates by reference all other paragraphs of the Complaint as

                               if fully alleged herein.

                                       15.     Defendant United States of America and its agents, employees and/or

                               servants, including, but not limited to, its agency the Smithsonian Institute and its agents,

                               employees and/or servants, had a duty to ensure that the parking lot had adequate lighting

                               and to inspect the parking area to ensure that dangerous conditions – like the one caused by

                               the wet slippery ground near the fence – did not exist on the premises, to ensure there was

                               a safe path around the parking area, to ensure there was safe access to cars parked in the

                               lot, and to ensure that the design of the parking lot was did not create a hazard to guests.

                                       16.     Defendant United States of America had notice of the dangerous condition;

                               further, Defendant United States of America knew, or in the exercise of ordinary care

                               should have known, that the parking area posted a danger to individuals walking to the

        LAW OFFICES
                               parking lot.
  KOONZ, MCKENNEY,
  JOHNSON, DEPAOLIS                    17.     Thus, Defendant United States of America had a duty to either remedy or
     & LIGHTFOOT
  JAMES MONROE BUILDING
2001 PENNSYLVANIA AVE., N.W.
         SUITE 450
  WASHINGTON, D.C. 20006
                               warn Plaintiff of the dangerous condition.
       ___________

      (202) 659-5500                   18.     Defendant United States of America breached its duty when it failed to



                                                                              3
                                 Case 1:19-cv-00902 Document 1 Filed 03/29/19 Page 4 of 5



                               provide adequate lighting, remedy the hazard, provide sufficient warning of the hazard, or

                               provide a reasonable alternate route to individuals such as the Plaintiff.

                                      19.     As a direct and proximate result of the negligence of Defendant United

                               States of America, Plaintiff has suffered and will continue to suffer loss of cognitive

                               function and significant mental pain and anguish; permanent injuries; has incurred medical

                               expenses and will continue to incur medical expenses for medical and hospital care in

                               connection with the incident; has incurred and will continue to incur lost wages; and has

                               suffered and will continue to suffer the mental and physical pain and suffering and

                               emotional distress associated with all of the above.

                                                                    PRAYER FOR RELIEF

                                      WHEREFORE, for the foregoing reasons, Plaintiff respectfully demands judgment

                               against Defendant, in the full and just amount of Ten Million Dollars ($10,000,000.00)

                               plus costs and interest, along with any other relief this Court deems just and proper.



                                                                             Respectfully submitted,

                                                                             KOONZ, MCKENNEY, JOHNSON,
                                                                              DEPAOLIS & LIGHTFOOT, LLP

                                                                             /s/ Justin M. Beall
                                                                             Justin M. Beall, Esq.
                                                                             2001 Pennsylvania Avenue, N.W., Suite 450
                                                                             Washington, D.C. 20006
                                                                             (202) 659-5500
        LAW OFFICES
                                                                             (202) 785-3719 facsimile
  KOONZ, MCKENNEY,                                                           jbeall@koonz.com
  JOHNSON, DEPAOLIS                                                          Attorney for Plaintiff
     & LIGHTFOOT
  JAMES MONROE BUILDING
2001 PENNSYLVANIA AVE., N.W.
         SUITE 450
  WASHINGTON, D.C. 20006
       ___________

      (202) 659-5500




                                                                              4
                                 Case 1:19-cv-00902 Document 1 Filed 03/29/19 Page 5 of 5



                                                              JURY TRIAL DEMAND

                                     Plaintiffs requests a jury trial on all counts against Defendant United States of

                               America.




                                                                                   /s/ Justin M. Beall
                                                                                   Justin M. Beall, Esq.




        LAW OFFICES
  KOONZ, MCKENNEY,
  JOHNSON, DEPAOLIS
     & LIGHTFOOT
  JAMES MONROE BUILDING
2001 PENNSYLVANIA AVE., N.W.
         SUITE 450
  WASHINGTON, D.C. 20006
       ___________

      (202) 659-5500




                                                                            5
